DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 12/22/2021 has been entered. Claim(s) 1, 9 and 13 is/are currently amended. Claim(s) 6-8 has/have been canceled. Claim(s) 1-5 and 9-20 is/are pending, with claim(s) 14-20 withdrawn for being drawn to a non-elected invention and/or species.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities: the limitation "at least microelectromechanical one pressure sensor […]" appears to contain a typographical error and should be amended/corrected within the scope of "at least one microelectromechanical pressure sensor […]."
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "wherein the at least two or more microelectromechanical pressure sensors are connected to the wiring lumens through a connection passing through the outer surface of the catheter body" is indefinite. The previously-recited limitations indicate the MEMS pressure sensors are "mounted on or in the catheter body." It is clear why or how a connection "passing through the outer surface of the catheter body" would connect a pressure sensor mounted "in the catheter body." Does the connection pass through the outer surface of the catheter body and back into the catheter body where the sensor is disposed? Is the above limitation intended to limit the pressure sensors to being mounted "on" the outside surface of the catheter body rather than in it? 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0282217 A1 (previously cited, Nashef) in view of US 2010/0234698 A1 (previously cited, Manstrom); or alternatively, over Nashef in view of Manstrom and US 2012/0172731 A1 (Smith).
Regarding claim 1, Nashef teaches/suggests an intravascular catheter comprising:
a catheter body (support member 10) having a proximal end (Figs. 6 and 10) and a distal end (Figs. 1 and 6, distal end having tip 12);
at least one lumen extending within and at least partially along the length of the catheter body (Fig. 7, lumens 200-250);
at least one opening extending between the at least one lumen and the exterior of the catheter body (e.g., ¶ [0065] injectate slot; ¶ [0065] inherent opening for inflating a balloon/wedge using inflation lumen 210; etc.);
a connector hub at the proximal end of the catheter body (Fig. 10); 
at least one access line affixed to the connector hub in communication with the at least one lumen of the catheter body (Fig. 10);
at least one temperature sensor (thermistor 26, 29); 
at least two pressure sensors mounted on or in the catheter body (pressure transducers 18, 20); and
a group of wiring lumens (Fig. 7, first pressure port lumen 200; second pressure port lumen 240, thermistor lumen 230), each extending along an internal length of the catheter body to one of the pressure sensors and the temperature sensor (Fig. 1; ¶ [0032] where each of the pressure ports are associated to a lumen within the support member or catheter; ¶ [0065] thermistor lumen 230), and each wiring lumen including a wire extending along a length of a lumen to providing electrical 
As noted above, Nashef teaches and/or suggests each claimed sensor (at least two pressure sensors and a temperature sensor) is associated with a respective lumen, and a signal transducer associated with each of these sensors may comprise a conductor to relay a signal produced by the pressure transducers and temperature sensor to the proximal end of the catheter, thereby suggesting each signal transducer is contained in the associated lumen. Accordingly, in such embodiments, the lumens (220, 230 and 204) reasonably meets the wiring lumens limitation. 
Alternatively/Additionally, Manstrom teaches/suggests a sensing catheter comprising a wiring lumen extending along an internal length of the catheter body to a sensor (communication lumen, ¶ [0051]), the wiring lumen including a wire extending along a length of a lumen to providing electrical communication to one of the sensors (¶ [0051] communication channel 260 at least partially housed within a communication lumen, wherein communication channel 260 may comprise an electrically conductive medium, such as electrical conducting wires). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Nashef with the above-noted group of lumens (220, 230 and 204) comprising wiring lumens, each wiring lumen including a wire extending along a length of a lumen to providing electrical communication to one of the sensors as taught/suggested 
As noted above, Nashef teaches and/or suggests the pressure sensors are connected to the wiring lumens through a connection passing through the outer surface of the catheter body (see, e.g., Fig. 1, where internal lumens/transducers 22, 24, terminate at ports 14, 16 having transducers 18, 20). 
Alternatively/Additionally, Smith teaches/suggests an intravascular catheter comprising at least one pressure sensor(s) (20, 20') mounted on or in the catheter body to provide fluid contact between the pressure sensors and surrounding fluids (e.g., Figs. 5-6), wherein the pressure sensor is connected to a wire/wiring lumens through a connection passing through the outer surface of the catheter body (connection of electrical cable to outer surface or a recess therein in Figs. 5 and 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Nashef with the at least two or more pressure sensors being connected to the wiring lumens through a connection passing through the outer surface of the catheter body as taught/suggested by Smith as a simple substitution of one known arrangement for relaying a signal from a sensor or transducer mounted on/in the catheter to the proximal end of the catheter for analysis and/or monitoring for another to yield no more than predictable results. See MPEP 2143(I)(B).
Nashef/Nashef as modified does not teach the pressure sensors microelectromechanical pressure sensors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the catheter of Nashef with the two or more pressure sensors comprising a microelectromechanical pressure sensor (e.g., MEMS piezoresistive and/or capacitive pressure sensors) as taught/suggested by Manstrom as a simple substitution of one known type of pressure sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 9, Nashef as modified teaches/suggests at least one pressure sensor of the at least two MEMS pressure sensors is positioned to measure pressure in the pulmonary artery and at least one other pressure sensor of the at least two MEMS pressure sensors is positioned to measure pressure in the right ventricle of a human heart (¶ [0021]). 

Claim(s) 2-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashef in view of Manstrom (or Nashef in view of Manstrom and Smith) as applied to claim(s) 1 above, and further in view of US 5,078,148 A (previously cited, Nassi).
Regarding claims 2 and 3, Nashef as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the catheter body comprises a flexible material.
Nassi teaches/suggests a comparable catheter (col. 2, lines 58-64) comprising a catheter body of a flexible material such as an elastomer (col. 17, lines 34-47, PEBAX). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the catheter body comprises e.g., PEBAX), as taught/suggested by Nassi in order to provide the catheter body with greater resilience and resistance to creep under stress (Nassi, col. 17, lines 34-47) and/or as a simple substitution of one known, suitable catheter material type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 10, Nashef as modified teaches/suggests the limitations of claim 1, as discussed above. Though Nashef does not expressly describe the connector hub as a manifold connector, since Nashef teaches/suggests the hub connects a plurality of lumens with a plurality of access lines, the hub of Nashef is understood to be within the scope of a manifold connector.
Alternatively/Additionally, Nassi teaches/suggests a catheter comprising at least catheter body having a proximal end and a distal end (Fig. 1, flexible elongate member 13); at least one lumen extending within and at least partially along the length of the catheter body (Fig. 2, plurality of lumens 16, 17, 18, 19, 21, 22 and 23); a manifold connector at the end of the catheter body (Fig. 1, manifold molding 96); and at least one access line affixed to the connector hub in communication with the at least one lumen of the catheter body (Fig. 1, flexible elongate members 61, 63, 66, 86, 88 and 91). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the hub comprising a manifold connector as taught/suggested by Nassi as a simple substitution of one known means for connecting an access line(s) with lumen(s) within the catheter body for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 11 and 12, Nashef as modified teaches/suggests the limitations of claim 1, and further appears to illustrate the at least one access line comprises ports affixed with connectors at the proximal ends thereof such that additional devices may be attached to the access e.g., Fig. 10). Similarly, Nassi teaches/suggests a catheter comprising at least one access line (Fig. 1, flexible elongate members 61, 63, 66, 86, 88 and 91) comprising ports affixed with connectors at the proximal ends thereof such that additional devices may be attached to the access line (fittings or connectors 62, 64, 87, 89, 73, 92, etc.), wherein the connectors at the proximal ends of the access lines comprise at least one of a mechanical connector, luer connector (luer fittings 62, 64, 73, 87), barb connector, electronic connector (connector 92), USB-type connector, or pin connector. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the at least one access line comprises ports affixed with connectors at the proximal ends thereof such that additional devices may be attached to the access line, such as a luer connector(s) and electronic connector(s), as taught and/or suggested by Nassi in order to facilitate connecting the catheter sensors to a computer for analysis and/or monitoring (Nassi, col. 6, line 66 - col. 7, line 8) facilitate injecting inflation fluid or injectate (Nassi, col. 6, lines 3-20); etc. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashef in view of Manstrom (or Nashef in view of Manstrom and Smith) as applied to claim(s) 1 above; or alternatively, over Nashef in view of Manstrom (or Nashef in view of Manstrom and Smith) as applied to claim(s) 1 above, and further in view of Nassi.
Regarding claim 4, Nashef as modified teaches/suggests the limitations of claim 1, and further teaches/suggests the catheter body comprises an inflation lumen and at least one opening extending between the inflation lumen and the exterior of the catheter body (¶ [0065] inflation lumen 210 and inherent opening for inflating a balloon/wedge via said lumen). Though Nashef e.g., balloon), such that Nashef as modified teaches and/or suggests the inflation lumen comprises a balloon inflation lumen. 
Alternatively/Additionally, Nassi expressly teaches/suggests the claimed configuration. In particular, Nassi teaches/suggests a catheter body comprising a balloon inflation lumen (balloon inflation lumen 21) and at least one opening extending between the balloon inflation lumen and the exterior of the catheter body (inflation and deflation port 47); and a balloon proximate the distal end of the catheter body positioned over the at least one opening extending between the balloon inflation lumen and the exterior of the catheter body (Fig. 1, inflatable balloon 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the catheter body comprising a balloon inflation lumen and at least one opening extending between the balloon inflation lumen and the exterior of the catheter body; and further comprising a balloon proximate the distal end of the catheter body positioned over the at least one opening extending between the balloon inflation lumen and the exterior of the catheter body as taught and/or suggested by Nassi in order to facilitate determination of wedge pressure (Nashef, ¶ [0025]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashef in view of Manstrom and Nassi (or Nashef in view of Manstrom, Smith and Nassi) as applied to claim(s) 4 above, and further in view of US 5,048,532 A (previously cited, Hickey).
Regarding claim 5, Nashef as modified teaches/suggests the limitations of claim 4, as discussed above, and further teaches/suggests the catheter further comprises a balloon proximate 
Hickey teaches/suggests a catheter (e.g., Fig. 1A) comprising a catheter body (10) and a balloon (14), wherein the distal and proximal ends of the balloon are sealed to the catheter body (col. 6, lines 15-27, wherein balloon 14 is cemented to first and second sections 12 and 13 to seal the balloon). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the distal and proximal ends of the balloon being sealed to the catheter body as taught/suggested by Hickey in order to prevent leakage of fluid from the balloon-catheter interface (Hickey, col. 6, lines 15-27). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashef in view of Manstrom (or Nashef in view of Manstrom and Smith) as applied to claim(s) 1 above, and further in view of US 2005/0197585 A1 (previously cited, Brockway).
Regarding claim 13, Nashef as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the pressure measurements made by the pressure sensors are independent of patient position or movement (i.e., do not require transmission of a pressure through a lumen to an external sensor, which is the type of pressure measurement described by Applicant as being affected by patient position/movement, e.g., ¶ [0044]). Nashef further discloses the catheter may further comprise a control unit connected to the at least two pressure sensors and at least one temperature sensor to collect signals generated by said sensors and transmit said signals to a computing device for further processing and display (¶ [0042] where 
Brockway teaches/suggests a catheter comprising a catheter assembly (catheter assembly 100); and a pendant (transmitter unit 200; ¶ [0035] where a strap and/or necklace may be used to facilitate connection of the transmitter unit 200 to the patient's body) connected to at least one sensor of the catheter to collect and process signals generated by said sensor (¶ [0042]) and transmit said signals to a computing device for further processing and display (¶ [0007] wherein the transmitter unit provides wireless connection to a computer system via a remote receiver unit; ¶ [0021] wherein the computer system monitors, displays, analyzes and/or communicates data obtained from the sensor). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with a pendant connected to the at least two pressure sensors and at least one temperature sensor to collect and process signals generated by said sensors and transmit said signals to a computing device for further processing and display as taught/suggested by Brockway in order to enable continuously monitoring pressure and temperature, e.g.. for determining ventricular dysfunction (Nashef, Abstract), while allowing the patient to ambulate more easily and conveniently (Brockway, ¶ [0008]). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

The examiner respectfully disagrees. One of ordinary skill in the art would readily recognize that Figures 7 and 11 are cross-sectional views of the catheter at a single point along the length of the catheter body. Figure 1 of Nashef, however, clearly illustrates at least the pressure measuring lumens are each connected to and/or comprise "ports," or openings between the internal lumen and outer wall of the catheter having an associated diaphragm and signal transducer for converting the pressure(s) into a signal, which are connected with a respective first and second signal transducer capable to relay the signal along the catheter to the proximal end of the catheter (e.g., ¶¶ [0071]-[0072]). 
Applicant further submits the claimed catheter provides advantages that Nashef or Nashef as modified do not (Remarks, pgs. 8-9). The examiner first notes Applicant's purported advantages are not commensurate in scope with the claim language. For example, Applicant contends the claimed arrangement permits exposure of the sensors to pressure but reduces the total exposure, and potential damage, of the sensors by housing a portion of the sensors within the catheter body (Remarks, pg. 9). This arrangement is not required by the claim. However, the examiner notes at least the newly-cited reference to Smith discloses arranging a pressure sensor in a catheter wall in this manner, and would therefore inherently also have this purported advantage(s). Additionally, Applicant submits, "Exposing the pressure sensors to the body provides an unmet need of more e.g., ¶¶ [0071]-[0072]), such as via a conductor (e.g., ¶ [0074]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571)270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tse Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791